Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of October 2, 2013 and is made by and among COVANCE
INC., a Delaware corporation (the “Borrower”), each of the Guarantors and the
Lenders signatory hereto, and PNC BANK, NATIONAL ASSOCIATION, as agent (the
“Agent”).

 

WITNESSETH:

 

WHEREAS, the parties hereto are parties to a Second Amended and Restated Credit
Agreement dated as of March 7, 2012 (as amended from time to time, including
hereby, the “Agreement”) whereby the Lenders extended certain credit facilities
to the Borrower; and

 

WHEREAS, the Borrower has entered into on or about the date hereof a certain
Note Purchase Agreement in the aggregate original principal amount of
$250,000,000 with the note purchasers identified therein (the “Note Purchase
Agreement”);

 

WHEREAS, the Note Purchase Agreement contains certain terms conditions and
provisions that were not incorporated, or were only partially incorporated, in
the Agreement;

 

WHEREAS, the Borrower requested that the Agent and Lenders provide their consent
to its entry into and performance under the Note Purchase Agreement; and

 

WHEREAS, the Borrower has requested, and the Agent and Lenders have conditioned
the granting of such consent on, the making of certain modifications to the
Agreement, all as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                      Definitions.  Capitalized terms used
herein and not otherwise defined have the meanings given them in the Agreement.

 

2.                                      Amendments.  Effective as of the
Effective Date (hereinafter defined), the Amendment is hereby amended as
follows:

 

(a)                                 The following new definitions are hereby
inserted in Section 1.1 of the Agreement in the proper alphabetical locations,
as follows:

 

1

--------------------------------------------------------------------------------


 

Covered Entity means (i) the Borrower, each of the Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (ii) each Person that, directly or
indirectly, is in control of a Person described in clause (i) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

Material Credit Facility means, as to the Borrower and its Subsidiaries,

 

(i)                                     the Note Purchase Agreement, including
any renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof; and

 

(ii)                                  each other agreement creating or
evidencing indebtedness for borrowed money (including without limitation all
obligations evidenced by bonds, debentures, notes, loan agreements and similar
instruments) entered into on or after October 2, 2013 by the Borrower or any
Subsidiary, or in respect of which the Borrower or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support, in a principal amount
outstanding or available for borrowing equal to or greater than $50,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency).

 

Note Purchase Agreement means that certain Note Purchase Agreement, dated as of
October 2, 2013, among the Borrower and the purchasers party thereto relating to
the issuance and sale of the Senior Notes, a true, correct and complete copy of
which has been delivered to the Lenders.

 

Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual violation of any Anti-Terrorism
Law.

 

Sanctioned Country means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

Sanctioned Person means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

Senior Notes means, collectively, the Borrower’s (i) 3.25% Senior Notes,
Series 2013A, due November 15, 2018 issued in the aggregate principal amount of
$15,000,000, (ii) 3.90% Senior Notes, Series 2013B, due November 15, 2020 issued
in the aggregate principal amount of $50,000,000, (iii) 4.50% Senior Notes,
Series 2013C, due November 15, 2023 issued in the aggregate principal amount of
$90,000,000 and (iv) 4.65% Senior

 

2

--------------------------------------------------------------------------------


 

Notes, Series 2013D, due November 15, 2025 issued in the aggregate principal
amount of $95,000,000.

 

(b)                                 The following definitions in Section 1.1 of
the Agreement are hereby amended and restated in their entirety to read as
follows:

 

Anti-Terrorism Laws means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Intercreditor Agreement means the intercreditor agreement dated on or about
November 15, 2013 in the form of Exhibit 1.1(I) attached hereto, together with
any and all amendments, restatements, modifications thereof that have been
approved by the requisite “secured creditors” named therein in accordance with
the terms thereof.

 

Law means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

Material Adverse Effect means any set of circumstances or events which has a
material adverse effect on (i) the business, operations, financial condition,
assets or properties of the Loan Parties taken as a whole, (ii) the ability of
the Borrower to perform its obligations under any Loan Document, (iii) the
ability of any other Loan Party to perform its obligations under any Loan
Document, or (iv) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Agent or Lenders hereunder
or thereunder.

 

(c)                                  The last sentence of the definition of
“Obligation” in Section 1.1 of the Agreement is hereby amended and restated in
its entirety to read as follows:  “Obligations shall include the liabilities to
a Lender or Affiliate of a Lender under any Lender-Provided Hedge but shall not
include the liabilities to other Persons under any other Hedge.”

 

(d)                                 Clause (vi) of the definition of “Permitted
Liens” in Section 1.1 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(vi)                              Liens, security interests and mortgages (a) in
favor the Agent for the benefit of the Banks securing the Obligations (including
without limitation liabilities under any Lender-Provided Hedge), and (b) in
favor of PNC Bank, National Association, as collateral agent for the Lenders and
the holders of the Senior Notes, securing the Obligations (including without
limitation liabilities in connection with any Lender-Provided Hedge) and
obligations of the Loan Parties as borrower or guarantor, as applicable, in
connection with the Note Purchase Agreement and the Senior Notes, equally and
ratably, pursuant to the Intercreditor Agreement.

 

(e)                                  Exhibit 1.1(I) (Form of Intercreditor
Agreement) is hereby added to the Agreement in the form of
Exhibit 1.1(I) (Form of Intercreditor Agreement) attached hereto.

 

3

--------------------------------------------------------------------------------


 

(f)                                   Section 5.1.4 of the Agreement is hereby
amended by inserting at the end thereof the following sentence:  “This Agreement
and the other Loan Documents have been duly authorized by all necessary
corporate action on the part of the Loan Parties.”

 

(g)                                  Section 5.1.5 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

5.1.5                     No Conflict.

 

The execution, delivery and performance by the Loan Parties of this Agreement
and the other Loan Documents will not (i) result in any breach of, or constitute
a default under, or result in the creation of any Lien in respect of any
property of any Loan Party or any Subsidiary of a Loan Party under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by laws, shareholders agreement or any other agreement or
instrument to which any Loan Party or any Subsidiary of a Loan Party is bound or
by which any Loan Party or any Subsidiary of a Loan Party or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Official Body applicable to any
Loan Party or any Subsidiary of a Loan Party, or (iii) violate any provision of
any statute or other rule or regulation of any Official Body applicable to any
Loan Party or any Subsidiary of a Loan Party.

 

(h)                                 Section 5.1.9.2 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

5.1.9.2           Margin Stock.

 

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, for the purpose of purchasing or
carrying any margin stock, or extending credit to others for the purpose of
purchasing or carrying any margin stock, or to refund Indebtedness originally
incurred for such purpose, which purpose, in any case, causes a Lender to be in
violation of or is inconsistent with the provisions of the regulations of the
Board of Governors of the Federal Reserve System.  None of the Loan Parties or
any Subsidiary of any Loan Party holds or intends to hold margin stock, in such
amounts that more than 5% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock, if the holding or intent to hold thereof causes a Lender to be in
violation of or is inconsistent with the provisions of the regulations of the
Board of Governors of the Federal Reserve System.

 

(i)                                     Section 5.1.11 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

5.1.11              Taxes.

 

Each Loan Party and each Subsidiary of a Loan Party has filed all federal,
state, local and other tax returns that are required to have been filed in any
jurisdiction, and have paid or made adequate provisions for all taxes shown to
be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or profits, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
material in relation to the business, operations, affairs, financial condition,
assets or properties of the Borrower and its Subsidiaries taken as a whole, or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Borrower
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  The Borrower knows of no basis for any other tax or
assessment that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of U.S. federal, state or
other taxes for all fiscal periods are adequate.  The U.S. federal income tax
liabilities of the Borrower and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2011, except for Covance Central Laboratory Services LP, which is under audit
for the fiscal year ended December 31, 2011.

 

(j)                                    Section 5.1.14 of the Agreement is hereby
amended by adding the following sentence at the end thereof:

 

To the actual knowledge of the Borrower after due inquiry, there is no violation
by any Person of any right of the Borrower or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Borrower or any of its
Subsidiaries which would reasonably be expected to result in a Material Adverse
Effect.

 

(k)                                 Section 5.1.21 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

5.1.21              Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Guaranty Agreement
and each of the other Loan Documents to which it is a party do rank and will
rank at least pari passu in priority of payment with all other Indebtedness of
such Loan Party outstanding under each Material Credit Facility.  There is no
Lien upon or with respect to any of the properties or income of any Loan Party
or Subsidiary of any Loan Party which secures indebtedness or other obligations
of any Person except for Permitted Liens.

 

(l)                                     Section 5.1.22 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

5

--------------------------------------------------------------------------------


 

5.1.22              Anti-Terrorism Laws.

 

Borrower represents and warrants, except as could not reasonably be expected to
result in a Material Adverse Effect and could not reasonably be expected to
result in a violation of Anti-Terrorism Laws by, or other liability of, any
Lender or the Agent, that (i) no Covered Entity is a Sanctioned Person and
(ii) no Covered Entity, either in its own right or through any third party,
(A) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law;
(B) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (C) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

(m)                             A new Section 7.1.14 to the Agreement is hereby
inserted after Section 7.1.13 of the Agreement, to read as follows:

 

7.1.14              Pari Passu Ranking.

 

The Obligations are and at all times shall remain direct obligations of the
Borrower ranking pari passu with all Indebtedness outstanding under any Material
Credit Facility.

 

(n)                                 Section 7.2.1(viii) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

(viii)                        Indebtedness of the Borrower and its Subsidiaries
secured by Liens: (a) permitted by clause (vi)(a) of the definition of Permitted
Liens; (b) permitted by clause (vi)(b) of the definition of Permitted Liens,
provided that the Obligations are secured equally and ratably, pursuant to the
Intercreditor Agreement, with obligations of the Loan Parties as borrower or
guarantor, as applicable, in connection with the Note Purchase Agreement and the
Senior Notes; and (c) permitted by clause (x) of the definition of Permitted
Liens, provided that (x) the aggregate amount of such Indebtedness under this
clause (c) outstanding at any time does not exceed twenty percent (20%) of
Consolidated Net Worth, and (y) the Obligations rank pari passu with such
Indebtedness under this clause (c) in accordance with Section 7.1.14 [Pari Passu
Ranking] pursuant to documentation reasonably acceptable to the Agent in
substance and in form, including, without limitation, an intercreditor agreement
and opinions of counsel to the applicable Loan Parties from counsel that is
reasonably acceptable to the Agent.

 

(o)                                 Section 7.2.6(vii) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

(vii)                           any sale, transfer or lease of assets, other
than those specifically excepted pursuant to clauses (i) through (vi) above,
provided that (a) at the time of any disposition, no Event of Default shall
exist or shall result from such disposition, and (b) the aggregate net book
value of all assets so sold by the Loan Parties and their Subsidiaries shall not
exceed in any fiscal year twenty-five percent (25%) of Consolidated Net Worth.

 

(p)                                 A new Section 7.2.14 to the Agreement is
hereby inserted after Section 7.2.13 of the Agreement, to read as follows:

 

6

--------------------------------------------------------------------------------


 

7.2.14              Anti-Terrorism Laws.

 

Borrower covenants and agrees that (i) except as could not reasonably be
expected to result in a Material Adverse Effect and could not reasonably be
expected to result in a violation of Anti-Terrorism Laws by, or other liability
of, any Lender or the Agent, no Covered Entity will become a Sanctioned Person,
(ii) except as could not reasonably be expected to result in a Material Adverse
Effect and could not reasonably be expected to result in a violation of
Anti-Terrorism Laws by, or other liability of, any Lender or the Agent, no
Covered Entity, either in its own right or through any third party, will
(B) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Advances to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law,
(iii) except as could not reasonably be expected to result in a Material Adverse
Effect and could not reasonably be expected to result in a violation of
Anti-Terrorism Laws by, or other liability of, any Lender or the Agent, the
funds used to repay the Obligations will not be derived from any unlawful
activity, (iv) except as could not reasonably be expected to result in a
Material Adverse Effect and could not reasonably be expected to result in a
violation of Anti-Terrorism Laws by, or other liability of, any Lender or the
Agent, each Covered Entity shall comply with all Anti-Terrorism Laws and (v) the
Borrower shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event that would reasonably be expected to result in a
Material Adverse Effect or would reasonably be expected to result in a violation
of Anti-Terrorism Laws by, or other liability of, any Lender or the Agent.

 

(q)                                 Section 8.1.2 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

8.1.2                     Breach of Warranty.

 

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument tor statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect (or, in the case of any representation or warranty contained in
Section 5.1.22, false or misleading in any respect, after taking into account
any materiality thresholds incorporated therein) as of the time it was made or
furnished;

 

(r)                                    Section 8.1.5 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

8.1.5                     Defaults in Other Agreements or Indebtedness.

 

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other

 

7

--------------------------------------------------------------------------------


 

Indebtedness under which any Loan Party or Material Subsidiary of any Loan Party
may be obligated as a borrower or guarantor in a principal amount in excess of
$30,000,000.00 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any indebtedness (whether or not such
acceleration, or breach or default permitting acceleration, shall have been
waived) or the termination of any commitment to lend;

 

(s)                                   Section 8.1.11 of the Agreement is hereby
amended by deleting the phrase “and, in the case of the occurrence of (i), (ii),
(iii) or (iv) above, the Required Lenders determine in good faith that the
amount of the Borrower’s liability is likely to exceed 10% of its Consolidated
Net Worth” that appears after clause (iv) thereof and replacing such phrase with
the following:

 

and, in the case of the occurrence of (i), (ii), (iii) or (iv) above, the
Required Lenders determine in good faith that the amount of the Borrower’s
liability is likely to exceed the lesser of 10% of its Consolidated Net Worth
and an amount that would reasonably be expected to have a Material Adverse
Effect.

 

3.                                      Ratification.  The parties ratify the
Agreement as amended hereby and the other Loan Documents as if all of the terms
and conditions were set forth herein.

 

4.                                      Representations and Warranties.  The
Borrower and the Guarantors represent and warrant to the Agent and the Lenders
that:  (a) assuming effectiveness of the modifications to the Agreement set
forth herein, there exists no Events of Default or Potential Defaults under the
Agreement, and (b) the representations and warranties set forth in the
Agreement, other than those which relate solely to an earlier date or time,
remain true and correct on the date hereof.

 

5.                                      Conditions to Amendment. Concurrently
with the execution and delivery of this Amendment, and as a condition of its
effectiveness:

 

(a)                                 the Loan Parties shall have delivered this
Amendment, duly executed by the Loan Parties, the Lenders and the Agent;

 

(b)                                 the Loan Parties shall have delivered to the
Lenders a true, correct and complete copy of the Note Purchase Agreement, in
form and substance satisfactory to the Agent, and duly executed and delivered on
or about the date hereof;

 

(c)                                  the Loan Parties shall have delivered such
third-party approvals and consents as may be necessary in connection herewith
and/or as a result of Note Purchase Agreement.

 

(d)                                 the Loan Parties shall have paid on the date
hereof all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the Agent in connection with this
Amendment;

 

(e)                                  the Borrower shall have delivered to the
Lenders a certificate as to pro forma compliance as of the date hereof with the
requirements of proviso (x) to Section 7.2.1(viii)(c) but taking into account a
full advance of the aggregate principal amount of the Senior Notes; and

 

8

--------------------------------------------------------------------------------


 

(f)                                   the Agent shall have received such other
documents, instruments, documents and certificates as the Agent, any Lender or
their respective counsel may have reasonably requested.

 

6.                                      Post-Closing Conditions.  Prior to
funding of the note purchase price under the Note Purchase Agreement, and in any
event by November 15, 2013, the Agent, the Loan Parties and the note purchasers
identified in the Note Purchase Agreement shall have entered into, duly executed
and delivered the Intercreditor Agreement.  The Lenders acknowledge and agree
that, in order to effectuate the provisions of the Intercreditor Agreement, the
Pledge Agreement and Subsidiary Pledge Agreement may be amended and restated in
form and substance satisfactory to the Agent.  Concurrently with the execution
and delivery of the Intercreditor Agreement, the Loan Parties shall also deliver
opinions of counsel to the Loan Parties in form and substance reasonably
satisfactory to the Agent.

 

7.                                      Effective Date.  This Amendment shall be
effective on the first date on which this Amendment is executed by the Borrower,
the Guarantors, the Agent and Lenders and the conditions precedent set forth in
Section 5 have been satisfied.

 

8.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

9.                                      Governing Law.  This Amendment shall be
deemed a contract under the laws of the Commonwealth of Pennsylvania and for all
purposes shall be governed by the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of laws principles.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

 

BORROWER:

 

 

 

COVANCE INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Robert S.Pringle

 

 

 

 

 

Name:

Robert S. Pringle

 

 

Title:

Vice President

 

 

 

[Signatures to Second Amendment continue on following page]

 

10

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

COVANCE CENTRAL LABORATORY SERVICES INC., a Delaware corporation

 

 

 

 

 

By:

 /s/ Alison A. Cornell

 

 

Name: Alison A. Cornell

 

 

Title: Senior Vice President

 

 

 

 

COVANCE CENTRAL LABORATORY SERVICES LIMITED PARTNERSHIP, an Indiana limited
partnership

 

 

 

By:

Covance Central Laboratory Services Inc., a Delaware corporation, its General
Partner

 

 

 

 

 

 

 

 

By:

 /s/ Alison A. Cornell

 

 

Name: Alison A. Cornell

 

 

Title: Senior Vice President

 

 

 

 

COVANCE PRECLINICAL CORPORATION, a Washington Corporation

 

 

 

 

 

By:

/s/ Alison A. Cornell

 

 

Name: Alison A. Cornell

 

 

Title: Senior Vice President

 

 

 

 

COVANCE LABORATORIES INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Alison A. Cornell

 

 

Name: Alison A. Cornell

 

 

Title: Senior Vice President

 

[Signatures to Second Amendment continue on following page]

 

11

--------------------------------------------------------------------------------


 

Agent and Lenders:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

By:

/s/ Edward M. Tessalone

 

 

Name: Edward M. Tessalone

 

 

Title: Senior Vice President

 

 

 

[Signatures to Second Amendment continue on following page]

 

12

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI UFJ

 

LTD., as a Lender

 

 

 

 

 

By:

/s/ B. McNany

 

Name: B. McNany

 

Title: Vice President

 

 

[Signatures to Second Amendment continue on following page]

 

13

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Alan Garson

 

Name: Alan Garson

 

Title: Senior Vice President

 

 

[Signatures to Second Amendment continue on following page]

 

14

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

 /s/ Deborah R. Winkler

 

Name: Deborah R. Winkler

 

Title: Vice President

 

 

[Signatures to Second Amendment continue on following page]

 

15

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ David J. Bardwil

 

Name: David J. Bardwil

 

Title: SVP

 

 

[Signatures to Second Amendment continue on following page]

 

16

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Daniel Packham

 

Name: Daniel Packham

 

Title: Director

 

[Signatures to Second Amendment continue on following page]

 

17

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

By:

/s/ Virginia Consenza

 

 

Name: Virginia Consenza

 

 

Title: Vice President

 

[Signatures to Second Amendment continue on following page]

 

18

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Stephen G. O’Keefe

 

 

Name: Stephen G. O’Keefe

 

 

Title: Senior Vice President

 

[Signatures to Second Amendment continue on following page]

 

19

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Monique Gasque

 

 

Name: Monique Gasque

 

 

Title: Vice President

 

[Signatures to Second Amendment continue on following page]

 

20

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

By:

/s/ Barrett D. Bencivenga

 

 

Name: Barrett D. Bencivenga

 

 

Title: Senior Vice President

 

[Signatures to Second Amendment continue on following page]

 

21

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Robert Moravec

 

 

Name: Robert Moravec

 

 

Title: Sr. Relationship Manager

 

22

--------------------------------------------------------------------------------